UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): June 10, 2011 BENIHANA INC. (Exact name of registrant as specified in its charter) Delaware 0-26396 65-0538630 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 8685 Northwest 53rd Terrace, Miami, Florida (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (305) 593-0770 None Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2.): ⃞ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ⃞ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ⃞ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ⃞ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Explanatory Note: This Form 8-K/A amends the Form 8-K filed on June 9, 2010 (the “Original Filing”). This filing is identical in all respects to the Original Filing, except that Exhibit 99.1 hereto contains the “safe harbor” statement contemplated by the Public Securities Litigation Reform Act of 1995 and a corrective lead-in relating thereto. Item 2.02Results of Operation and Financial Condition On June 9, 2011, the Registrant issued a press release announcing its financial results for the fourth fiscal quarter 2011 and the fiscal year ended March 27, 2011. A copy of the press release is included with this Report as Exhibit 99.1. Item9.01Financial Statements and Exhibits (d)Exhibits: Exhibit Number Exhibit Press Release of Benihana Inc. dated June 10, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. BENIHANA INC. Dated: June 10, 2011 By:/s/ Richard C. Stockinger Richard C. Stockinger Chairman, Chief Executive Officer and President Exhibit Index Exhibit Number Exhibit Press Release of Benihana Inc. dated June 10, 2011.
